


110 HR 3489 IH: To require that the Secretary of Veterans Affairs and the

U.S. House of Representatives
2007-09-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3489
		IN THE HOUSE OF REPRESENTATIVES
		
			September 6, 2007
			Mr. Miller of Florida
			 introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs, and in addition to the Committee on
			 Armed Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To require that the Secretary of Veterans Affairs and the
		  Secretary of Defense enter into a sharing agreement with Eglin Air Force Base
		  Hospital for the provision of inpatient services to veterans in Northwest
		  Florida, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Northwest Florida Veterans Health Care Improvement Act.
		2.Sharing agreement
			 between Secretary of Veterans Affairs Secretary of Defense with respect to
			 inpatient medical facility at Eglin Air Force BaseBy
			 not later than October 1, 2008, the Secretary of Veterans Affairs and the
			 Secretary of Defense shall enter into one or more agreements under section 8111
			 of title 38, United States Code, and section 1104 of title 10 of such code
			 for—
			(1)the coordination of
			 the provision of medical and surgical acute inpatient services to the
			 beneficiaries of the Department of Veterans Affairs and the Department of
			 Defense at the medical facility located at Eglin Air Force Base,
			 Florida;
			(2)the use by the
			 Secretary of Veterans Affairs of land owned by the Air Force at Eglin Air Force
			 Base, Florida, for the construction and operation of the joint Department of
			 Veterans Affairs-Department of Defense outpatient medical facility required
			 under section 3; and
			(3)the purchase of
			 services provided by the Air Force and the use of employees of the Air Force by
			 the Secretary of Veterans Affairs and the purchase of services provided by the
			 Department of Veterans Affairs and the use of employees of the Department by
			 the Air Force, as applicable.
			3.Expansion of
			 outpatient specialty care space at Eglin Air Force Base through construction of
			 joint Department of Veterans Affairs-Department of Defense outpatient medical
			 facilityThe Secretary of
			 Veterans Affairs shall carry out the construction of a joint Department of
			 Veterans Affairs-Department of Defense outpatient medical facility at Eglin Air
			 Force Base, Florida. The Secretary shall complete the planning and design of
			 such facility by not later than October 1, 2009, and shall complete the
			 construction of such facility by not later than February 1, 2012.
		4.Authorization of
			 appropriationsThere is
			 authorized to be appropriated—
			(1)such sums as may
			 be necessary to carry out section 2; and
			(2)to the
			 Construction, Major Projects account of the Department of Veterans Affairs, in
			 addition to any other amounts authorized to be appropriated to that account,
			 $54,500,000 to carry out section 3.
			
